Title: To James Madison from Josiah Hook, 22 March 1814 (Abstract)
From: Hook, Josiah
To: Madison, James


        § From Josiah Hook. 22 March 1814, “Collectors Office Castine.” “As the office of District Attorney for the maine District, has become vacant by the death of Silas Lee Esquire, I presume there can be no impropriety, in the Collectors, whom I concieve to be very much interested, in the appointment of a new Attorney, recommending to your Excellency, such men as they think would best fill, an Office, which is of so much importance, both, to the Goverment, and themselves, men, who stand high in point of talents, and their knowledge of the Law, in whom they have full confidence, of the strictest integrity, and, of that firmness, that those smuglers, who are base enough, to try to tempt, Officers of the Goverment, with fifty or an hundred thousand dollars, can not hire or perswade them from doing their duty with fidelity.
        “I would beg leave to recommend to your Excellency John Holmes Esquire of Alfred as a suitable man to fill that Office as District Attorney.”
      